DETAILED ACTION
This action is responsive to the Application filed 12/20/2018.
Accordingly, claims 1-17 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, 14-17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Csefalvay, USPubN: 2017/0032500 (herein Csefalvay) in view of Chan et al, USPubN: 2010/0283876 (herein Chan), Inoue et al, USPubN: 2015/0379767 (herein Inou) and Ida et al, USPubN: 2018/0211418 (herein Ida).
As per claims 1-3, Csefalvay discloses a measurement method, comprising steps of
measuring a to-be-measured object (pixel – para 0046-0052; group of pixel … row or column being filtered … feature in a underlying 3D scene – para 0162) at least twice (recursive filter – para 0158) and recording measurement values (first pass, second pass, recursive operation – para 0025-0028; recursive filtering – para 0069; recursive filter – para 0173);
removing noise values from the measurement values (smoothed out much of the noise present, most of the noise … has been removed by the filtering – para 0156; noisy signal … is suppressed with the cleaner signal – paa 0158); and
obtaining final measurement data (generate a final filtered frame – para 0172; Fig. 3g; most of the noise … has been attenuated from the output – para 0158) based on the remaining measurement values.
wherein the step of obtaining final measurement data based on the remaining measurement values comprises:
Note1: recursive filtering – para , 0158, 0171-0172 - and prefiltering per effect of calculating average and weighted average of pixeld values – para 0210-0211 - prior to or after a filtering reads on calculating a mean from the pixel values after recursive application of filter) and obtaining the final measurement data (generate a final filtered frame – para 0172; Fig. 3g).
A) Csefalvay does not explicitly disclose noise values (being removed) as 
extreme values comprising a largest value and a smallest value
Noise being a quality issue affecting a pixel quality is shown as derived from recursive similarity analytics (para 0160; Fig. 4a-4b) between adjacent pixel values (para 0119; depth values of adjacent pixels – para 0193; para 0210, 0218) in a coordinate system, where the more noise being filtered, (weight … inverse proportion to the expected noise  contribution from that pixel - para 0161) the higher the weight given to the pixel in terms of better the quality of the resolution for a given pixel in a row/column of a scene (para 0162); hence reduction of irregular signals caused by noise to yield smoother behavior of pixel distribution in terms of filtered output having less separation between peaks and depth values of adjacent pixels is recognized.
Chan discloses tuning and edge sharpening of image (para 0047-0048) with iterative measuring (Fig. 25B) geared for achieving quality with less impact by noise, using filter circuit to clip excessive values caused by irregular behavior of noises which can sharp signal levels with higher or lower limits (para 0098) for which a clamping operation can be configured to mitigate the extreme noise edges as part of an adaptive filtering coupled with illumination correction; e.g. achieving thereby same pixel value within a non-linear filtering window (para 0086) with an operation that smoothes local noise and enhanced edges (para 0087); hence noise behaviors relative to a original pixel values in terms of possible higher or lower values patterns prior to the smoothing effect of a filter operation is recognized.
Inoue discloses filtering adapted to image processing (para 0008) with line filter (para 0038) and pixel processing by windows (Fig. 2-3; para 0055, 0063, 0067) in accordance with use of a weighted moving average mode (Fig. 5A, 5B; para 0052, 0054), the initial image being influenced by atmospheric conditions like the noise identified as rough over a range or local spike (para 0043); hence local representation of noise as spike entails sharp influence over quality of a image as noise bursts or peaks of high and low values that require smoothing effect or (weighted) moving average operation of a filter.
Ida discloses a pixel correcting method and reconstructing an image (Fig. 6-7; para 0036, 0060-0061; 0099) using weighted mean filter of a smoothing operation technique (para 0004; Fig. 20) for reducing high frequency noise components of the pixel variability (weighted averaging, noise can be reduced - para 0090; high-frequency components … causing noise can be reduced – para 0103), reinforcing of edges while attenuating blurring (para 0062), where a better S/N ratio entails low noise (para 0105), where a final image can be reconstructed from a suited median filter for effect of removing spike-like noise or pepper-salt nosie (para 0152).  Hence noise as high-frequency components part of pixel variability and spike-like noise to be smoothed entails noise behavior in terms of high and low values irregularity targeted for a filtering, smoothing process using weighted averaging is recognized. 
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement noise reduction in Csefalvay so that the final output from applying a filter would be based on eliminating or reducing undesirable influence of signal quality, such as influence from noise variability or high-frequency components thereof as per Ida effect in smoothing spike-like noise, such as high/low extreme signals behavior that needs to be clamped as per Chan, as high and low values of local spike that need to be filtered out or corrected per Inoue; because
quality of a pixel using a similarity algorithm in Csefalvay is directed to produce relatively constant image level for a given pixel frame or window and image resolution enhancement via elimination of irregular patterns such as noise has to be arranged with filter or clamping effect to contain aberration of the pixel value distributution under some acceptable high or low; and spike-like behavior as part of the undesirable burst or local high/low peak values by noise type signals as consideration factors associated with parameterizing or configuring a filter in accordance with recursive image tuning coupled with iterative weighted average computation per Csefalvay over instances of filtered images obtained in respective tuning iteration would not only help reduce environmental influence of extreme values caused by noise contribution that might not represent the true state of the image for which finetuning on quality is to be attained but would also mitigate any blurrring effect caused by excessive smoothing performed during the recursive stage of filtering or spike like reduction.
As per claim 5, Csefalvay discloses measurement method according to claim 2, wherein the step of obtaining final measurement data, based on the remaining measurement values, comprises:
obtaining a median of the remaining measurement values and obtaining the final measurement data (refer to weighted mean set forth in claims 1-3).
As per claim 6, Csefalvay does not explicitly disclose (measurement method according to claim 1), wherein the number of the measurement values is five to ten.
Csefalvay discloses a measured weight being a any positive number and initial value thereof set between 0 and 1 or any positive number (para 0163)
Therefore, based on arbitrary selection, declaration or pre-arrangement of a number per a design choice, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement analysis of pixel quality and arrangement for its correlation model so that per design purposes, the establishing of measurement would include or define number of the measurement values as being a positive integer number – as from above – the positive number ranging from five to ten; because
the arrangement of a definite positive integer/number – e.g. 5, 6, 7, 8 … 10 -  as a start to a recursive filtering can preallocate numeric reference  supportive of the quality analytics and resolution refining in Csefalvay including effect of mapping or bounding the coverage scope the quality refinement by Csefalvay with the number of measurements to perform, where extent to which measurement are to be made or extended falls under the scope of correlative aspect of the analytics wherein pre-established reference or integral values can be compared against actual measured quantities, thereby similarity or discrepancy derivation (from values like 5, 6, 7, 8 … 10) can be made so to readjust initial value of an earlier quality estimate or quantitative outcome from previous instance of a similarity technique.
As per claim 7, Csefalvay discloses measurement method according to claim 1, wherein the to-be-measured object comprises a display panel (feature underlying a 3D scene – para 0162; 3D scenes for display on a computer – para 0002; scene, pixels of the raster map – para 0152).
As per claim 8, Csefalvay discloses a measurement method, comprising steps of:
performing optical measurement on a to-be-measured object at least twice and recording measurement values (refer to claim 1);
removing extreme values (refer to rationale A in claim 1) from the measurement values; and
calculating a mean of the remaining measurement values (refer to claim 1; see Note1) and obtaining final measurement data (refer to claim 1), wherein
the extreme values comprise a largest value and a smallest value (refer to rationale A in claim 1).
As per claims 9-10, 12, Csefalvay discloses a measurement apparatus, wherein the measurement apparatus comprises:
a measurement chip (ASIC, FPGA - para 0222-0224), configured to measure a to-be-measured object at least twice (refer to claim 1) and record measurement values;
a filtering circuit (para 0222-0226; circuit … generate manifestatino of a filter – claim 19, pg. 18) , configured to remove extreme values (refer to rationale A in claim 1) from the measurement values, and
a calculator (para 0222-0226) , configured to obtain final measurement data (refer to claim 1) based on the remaining measurement values.
wherein the extreme values comprise a largest value and a smallest value (refer to rationale A in claim 1)
wherein the calculator (see above) is configured to:
calculate a mean of the remaining measurement values and obtain the final measurement data (refer to claim 3)
As per claim 14, Csefalvay discloses measurement apparatus according to claim 10, wherein the calculator is configured to:
obtain a median of the remaining measurement values and obtain the final measurement data. (refer to claim 3)
As per claim 15-16, Csefalvay does not explicitly disclose (measurement apparatus according to claim 9), wherein the number of the measurement values is five to ten; wherein the number of the measurement values is six.
But arrangement so that measurement values are represented as integer positive quantities such as a integer covering 5 to 10 has been rendered obvious per the rationale of claim 6.
Therefore, arrangement so that number of the measurement values is five to ten or six would be obvious per design choice as set forth in rationale 6.
As per claim 17, Csefalvay discloses measurement apparatus according to claim 9, wherein the to-be-measured object comprises a display panel. (refer to claim 7)

Claims 4, 11, 13 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Csefalvay, USPubN: 2017/0032500  (herein Csefalvay) in view of Chan et al, USPubN: 2010/0283876 (herein Chan), Inoue et al, USPubN: 2015/0379767 (herein Inou) and Ida et al, USPubN: 2018/0211418 (herein Ida), further in view of Sharma et al, USPN: 6,385,329 (herein Sharma) and Hauenstein et al, USPubN: 2019/0265828 (herein Hauenstein) 
As per claim 4, Csefalvay discloses measurement method according to claim 3, wherein the step of removing extreme values from the measurement values comprises:
recording the measurement values on a coordinate axis (Fig. 3a-3g; pixel values … horizontal direction – para 0171);
the step of calculating a mean of the remaining measurement values (calculating a weighted average of … first and second filtered pixel values – claim 8, pg. 18; refer to Note1) and obtaining  the final measurement data (see below) comprises: 
performing weighted averaging according to weights of the measurement values and obtaining the final measurement data (see Note1; prefiltering may be performed by a recursive filter – para 0211; prefiltering may comprise … weighted average of pixels – para 0210).
B) Csefalvay does not explicitly disclose 
(i) setting a discrete area and a non-discrete area according to distribution distances of the measurement values on the coordinate axis, 
wherein a difference between adjacent measurement values in the non-discrete area is less than a difference between adjacent measurement values in the discrete area, and there are at least two non-discrete areas; 
setting measurement values in the discrete area as the extreme values; and
(ii) dividing weights of measurement values in the at least two non-discrete areas according to a difference between two adjacent measurement values; and 
As for (i),
Csefalvay discloses identification of relative consistency between adjacent pixel formation or peaks among window being processed to determine where, per effect of similarity between adjacent depth values (para 0218), a formation of continuous behavior can be considered possible frame freed of noise (para 0219) subsequent to application of recursive filtering method.  Hence, regions or frames of pixels identified as having more or less a continuous/smooth formation of values with similar distribution thereof in terms of frame or sequences exhibiting the least amount of peak difference between pair of adjacent pixels is recognized.
Hauenstein discloses information processing (para 0384; 0394 ) based on non-discrete or continuous visual effects of image data characterizing a light intensity and position indicator of a display portion subjected to image processing and proximity analytics (para 0296) for appearance changing of the UI, including image clariry and resolution enhancing (para 0406) where inputs to the processing are based on distinct and non-continuous feedback elements responsive to variations of discrete triggers or hovering touch (para 0484) or communicated event as noise under a predtermined threshold (para 0138); hence processing of image quality or analytics for enhancing UI visual effects using inputs from both non-discrete or continuous visual effects and non-continuous discrete triggers or events is recognized.
As for (ii),
Sharma discloses weight assignment to quality of raw signal space in accordance to quality in signal to noise ratio, using iterative watermarking detection operation for normalization of data less sensitive to noise (col. 35 li. 25-53) where suppressing of noise (col. 35 li. 5-16) via watermarking includes vector-based similarity techniques (see below) applied to vertically and/or horizontally adjacent samples (col. 15 li. 17 to col. 17 li. 7) per averaging computations and estimates that satisfy a similarity metric, via a derivation made over geometric distance between peak values of blocks (col. 24 li. 58 to col. 25 li. 14) among a raw data space subjected for regrouping (Fig. 14) where watermarking/detector is carried out as iterative refinement -- i.e. directed at groups remaining from the removing of un-promising groups (Fig. 15) -  the refinement per a replicated embedder process geared for  deriving counter-measure transformations particularly intended to mitigate corruptive effect of noise (col. 18 li. 7-28).  
That is, refinement to group similar candidates, per a similarity grouping that recursively remove groups exhibiting large dissimilarity or lower proximity between peak signals so that quality weight of raw data space (using vector correlation) is being distributed into a) reduced noise regions having less dissimilar peak-to-peak difference indicative of better signal/noise ratio groupings, and b) to-be-removed regions having more pronounced peak to peak difference, indicative of noise sensitive groupings (i.e. not satisfying a similarity metric) is recognized.
Therefore, based on weight given to pixel quality being inversely proportional to noise (Csefalvay: para 0162) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Csefalvay’s techniques and correlative analytics over similarity between adjacent depth values so that data space is differentiated via similarity technique that is configured with setting a discrete area and a non-discrete area – as per distinction between non-continuous (discrete) and continuous (non-discrete) input feeds in Hauenstein - according to distribution distances of the measurement values on the coordinate axis, wherein a difference between adjacent measurement values in the non-discrete or continuous area is less than a difference between adjacent measurement values in the discrete area – as per distinction between similar or non-discrete (less peak-to-peak difference) groupings and noise senstive or discrete (larger peak-to-peak separation) groupings in Sharma’s vector correlation models where at least two non-discrete areas are correlated and where discrete areas are pre-configured as measurement representative of the extreme values or adjacent samples bearing larger peak-to-peak difference -- indicative of spike-type noise areas -- enabling the correlation analytics per Csefalvay with possibility of dividing weights of measurement values in the at least two non-discrete areas – as per Sharma -  according to a difference between two adjacent measurement values; because
Correlation techniques over a target space for distinguishing between continuous  (non-discrete) areas expressing relative consistent level of signals between adjacent samples and non-continuous (discrete) areas expressing dissimilar signals expressing larger peak-to-peak difference would not only enable the process of filtering undesirable impact of noise to recursively week out (dissimilar grouping) areas with larger inter-peak separation indicative of spike like noise impact or presence; but would also consolidate formation of more continuous, consistent and stable areas (similar grouping) having minimal discrepancy between peak levels, whereby iterative re-adjusting can be made to the weighted mean computation as a form of improving signal/noise ratio expected from refining clarity of target signal or elemental image component, and where a desired quality of resolution (in terms of edge sharpening, consistent clarity, defined colour intensity) can be progressively attained or finetuned for encoding a target space for which a final rendereing is realized from the recursive effect of noise filtering, removing of dissimilar areas in combination with adjustment per a need-basis made said weighted mean computation in the sense that the latter would mitigate excessive region/frame blurring or softening.
As per claim 11, Csefalvay discloses measurement apparatus according to claim 9, wherein the filtering circuit is configured to: 
set a discrete area and a non-discrete area according to the measurement values and set measurement values in the discrete area as the extreme values; and
a difference between close measurement values in the non-discrete area is less than that in the discrete area. ( all of which being addressed in claim 4 from above)
As per claim 13, Csefalvay discloses (measurement apparatus according to claim 12), wherein the filtering circuit is configured to:
record the measurement values on a coordmate axis:
set a discrete area and a non-discrete area according to distribution distances of the measurement values on the coordmate axis, wherein a difference between adjacent measurement values in the non-discrete area is less than a difference between adjacent measurement values in the discrete area, and there are at least two non-discrete areas;
set measurement values in the discrete area as the extreme values; and
divide weights of measurement values in the at least two non-discrete areas according to a difference between two adjacent measurement values; and
the step of calculating a mean of the remaining measurement values and oltaining the final measurement data comprises: performing weighted averaging according to weights of the measurement values and obtaining the final measurement data.
( all of which being addressed in claim 4 from above)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Decembre 3, 2021